04/13/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               February 6, 2018 Session

                  STATE OF TENNESSEE v. CHRIS BASHAM

                  Appeal from the Circuit Court for Obion County
                      No. 15-CR-100       Jeff Parham, Judge
                     ___________________________________

                           No. W2017-00684-CCA-R3-CD
                       ___________________________________

The defendant, Chris Basham, appeals his convictions for improper display of
registration plates, tampering with or fabricating evidence, simple possession of
methamphetamine, simple possession of hydrocodone, and simple possession of
alprazolam, for which he received an effective three-year sentence. On appeal, the
defendant contends the trial court erred when not suppressing the evidence collected
during the search of his car, and the prosecution failed to prove chain of custody.
Following our consideration of the arguments of the parties, record, briefs, and applicable
law, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS
and CAMILLE R. MCMULLEN, JJ., joined.

Charles S. Kelly, Sr., Dyersburg, Tennessee, for the appellant, Chris John Basham.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; Thomas A. Thomas, District Attorney General; and Jim Cannon, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                              Facts and Procedural History

        On September 8, 2015, Deputy John Garrett Buchanan, a patrol deputy with the
Obion County Sheriff’s Department, initiated a traffic stop of the defendant’s vehicle due
to his failure to illuminate his license plate. Once Deputy Buchanan activated his blue
lights, the defendant slowed down but, despite passing multiple locations where he could
have safely stopped his vehicle, continued driving a few hundred yards before pulling
over on the side of the highway. Deputy Buchanan approached the defendant’s driver
side window and observed the defendant sitting in the driver’s seat of the vehicle, holding
a Styrofoam cup of liquid. The defendant was visibly nervous and shaking. One of the
defendant’s hands was dripping wet. When Deputy Buchanan asked the defendant about
his wet hand, the defendant denied his hand was wet. Deputy Buchanan then asked,
“What’s in your cup,” and the defendant denied he had anything in the cup. Deputy
Buchanan looked into the cup again and could see a torn plastic bag, the type used to
package drugs, floating in the cup.

       Deputy Buchanan asked the defendant to hand him the cup, and the defendant
refused. Deputy Buchanan then showed the defendant his Taser and ordered him to put
down the cup and exit the vehicle. The defendant did not immediately get out of the car,
so Deputy Buchanan reiterated, “Lay the cup down and get out.” As the defendant exited
the vehicle, Deputy Buchanan placed himself between the defendant and door of the
vehicle. In a manner Deputy Buchanan found to be intentional, the defendant dumped
the contents of his cup onto the ground and said, “Oops.” About a quarter of the cup’s
contents landed on the ground outside the vehicle, but the remainder spilled onto a floor
mat inside the defendant’s car. Deputy Buchanan then grabbed the defendant and placed
him in handcuffs.

       Deputy Buchanan called Deputy James Hall with the Obion County Sheriff’s
Department and Officer Andrew Kelly with the Union City Police Department for backup
assistance. While waiting on their arrival, he patted down the defendant and noticed the
defendant had something in his mouth. Deputy Buchanan asked, “What’s in your
mouth,” to which the defendant responded, “Nothing.” Deputy Buchanan tried to make
the defendant spit out whatever was in his mouth. The defendant refused, and Deputy
Buchanan proceeded with placing the defendant in the back of his patrol car.

       Deputy Buchanan returned to the defendant’s car and saw the ripped plastic bag
and Styrofoam cup. He picked up the cup and noted crystals around the rim that
appeared to be “crystal meth.” He field tested the substance, and it tested positive for
methamphetamine. The cup also had a red substance on it that appeared to come from
candy. Deputy Buchanan found two handguns inside the car – one Colt Mustang .380
pistol in the front passenger seat and one Springfield HD .45 caliber pistol in the
backseat. He placed the guns into evidence bags and eventually transported them back to
the Obion County Sheriff’s Department and placed them in the evidence locker.

       After the guns were recovered, Deputy Hall and Officer Kelly arrived and assisted
Deputy Buchanan with the inventory of the vehicle. They found a pill bottle in the
driver’s seat that showed a prescription for oxycodone but forensic testing later revealed
it contained four hydrocodone pills, two oxycodone pills, and half an alprazolam pill.
                                           -2-
Deputy Hall pulled a Gatorade bottle from his patrol car that he had been using as a water
bottle for his canine, and he and Deputy Buchanan dumped the liquid from the floorboard
into a Gatorade botte. Before pouring the liquid into the bottle, Deputy Buchanan
performed a field test, and it tested positive for methamphetamine. Deputy Buchanan
also found red “fireball” candies in every pocket of the vehicle.

       Deputy Buchanan transported the defendant to jail, and Deputy Hall and Officer
Kelly stayed behind to wait on the tow truck. As the defendant’s vehicle was loaded onto
the tow truck, Deputy Hall and Officer Kelly saw a plastic bag containing a white rocky
substance believed to be methamphetamine lying in the grass next to the vehicle. The
bag was coated in a red liquid that appeared to come from one of the red candies. Deputy
Hill placed the plastic bag and substance in an evidence bag and brought it to Deputy
Buchanan at the Obion County Jail.

        All pieces of evidence collected at the scene were placed in evidence bags, sealed,
initialed, and dated. Deputy Buchanan placed the bags in the evidence lockers at the
Obion County Sheriff’s Office. The evidence was then sent to the Tennessee Bureau of
Investigation (‘TBI”) for testing and received by a technician on September 11, 2015,
who initialed each piece of evidence received and brought it to Shalandus Garrett, the
forensic scientist tasked with testing the evidence. Agent Garrett testified that she was
given four sealed items – a liquid substance, a crystalline substance, four tablets, and a
half a tablet. Due to a TBI policy that only allowed three items of evidence to be tested
per case, Agent Garrett tested only the crystalline substance and the tablets. She
determined the crystalline substance was 0.63 grams of methamphetamine, the four
tablets were hydrocodone, and the half tablet was alprazolam. The testing process
consumed part of each substance. Agent Garrett repackaged and resealed what remained
of the evidence after testing.

       Sheriff Jerry Vastbinder with the Obion County Sheriff’s Department
subsequently picked up the evidence and returned it to the Obion County Sheriff’s
Department. Sheriff Vastbinder gave the evidence to Investigator John Davis, who
returned it to the evidence room and stored it in a secure evidence locker. Investigator
Davis later released the evidence to Deputy Hall for a jury trial, but the trial was
continued, so the evidence was returned to the evidence locker.

      Following the continuance and in preparation for the new trial date, Deputy Hall
resubmitted the evidence to the TBI crime lab. To avoid the TBI policy of testing only
three pieces of evidence per case, Deputy Hall resubmitted the liquid, remaining
hydrocodone tablets, and the partial alprazolam tablet around May 17, 2016, though the
TBI’s forensic chemistry report shows it was not received until June 16, 2016.
Regardless, when resubmitting the evidence, Deputy Hall did not take the items out of
                                           -3-
their original packaging. He just put the evidence, with the seals intact, into a new box
and resubmitted the paperwork.

       Deputy Hall then took the crystalline substance that Agent Garrett previously
determined was methamphetamine to Officer Kelly so it could be resubmitted for testing
separately. Officer Kelly was not in the office at the time, so Deputy Hall left the
evidence in Officer Kelly’s desk, which was inside a shared, locked office. Officer Kelly
found the evidence the following morning in a small plastic package with the seals intact.
He placed the package in a brown envelope, sealed it, initialed the seam, and submitted it
to the TBI for analysis. The TBI’s forensic chemistry report shows the crime lab
received the evidence on May 25, 2016.

       Peter Hall, also a forensic scientist with the TBI, tested the liquid submitted by
Deputy Hall and determined it was positive for methamphetamine. Agent Hall also
confirmed the tablets were hydrocodone, and the partial tablet was alprazolam. The
crystalline substance submitted by Officer Kelly was .61 grams of methamphetamine.
Agent Hall resealed the evidence, initialed it, dated it, and documented the case number.
Sheriff Vastbinder later retrieved these items and returned them to the secure evidence
lockers at the Obion County Sheriff’s Department. Agent Hall was able to identify the
evidence at trial because it contained the case number and his initials.

       Prior to trial, the defendant filed a motion to suppress evidence due to the
impossibility of establishing chain of custody without the testimony of Agent Garrett.
The trial court reserved ruling on this motion. Ultimately, Agent Garrett testified at trial,
and the defendant did not re-raise the motion.

       The trial went forward on January 11, 2017. After hearing testimony from Deputy
Buchanan, Deputy Hall, Agent Garrett, Sheriff Vastbinder, Officer Kelly, and Agent
Hall, the State rested. The defendant declined to present evidence. The jury then found
the defendant guilty of one count each of improper display of registration plates,
tampering with or fabricating evidence, simple possession of methamphetamine, simple
possession of hydrocodone, and simple possession of alprazolam. The jury found the
defendant not guilty of possession of methamphetamine with intent, possession of a
firearm during the commission of a dangerous felony, criminal attempt to possess a
firearm during the commission of a dangerous felony, and a second count of tampering
with or fabricating evidence. Following a sentencing hearing, the trial court sentenced
the defendant to serve an effective three-year sentence.

       The defendant filed a timely motion for a new trial in which he argued: the trial
court erred when denying his motion to suppress because the stop lacked probable cause
to search the defendant’s vehicle; the trial court erred when denying the defendant’s
                                            -4-
motion for speedy trial; and the verdict was contrary to the weight of the evidence
presented at trial. The trial court denied the motion, and this appeal followed.

                                         Analysis

       On appeal, the defendant alleges the trial court erred when not suppressing the
search, and the prosecution failed to prove chain of custody. The defendant waived his
suppression argument by failing to include a complete record on appeal, and the
defendant waived his chain of custody argument by failing to raise it in his motion for
new trial. Notwithstanding his waiver of the issues presented on appeal, the defendant’s
arguments lack merit.

       A.     Suppression

       The defendant concedes the original stop was appropriate and instead challenges
the constitutionality of the subsequent arrest and search. The defendant raised this issue
in a written pretrial motion. While the record on appeal does not include a transcript
from the hearing on the defendant’s motion to suppress, it is clear the trial court
conducted a hearing on the motion. Our review of the record indicates that during the
hearing of the defendant’s motion for a new trial, the trial court referenced “a pretty
detailed ruling” given the day the motion to suppress was heard. The transcript
documenting this detailed ruling, however, is not included as part of the appellate record.

        It is well-established that the appellant has an obligation to ensure the record
sufficiently provides this Court with enough information to allow for meaningful
appellate review. State v. Ballard, 855 S.W.2d 557, 560-61 (Tenn. 1993). Where the
record is missing all or a portion of the transcript of the proceedings relevant to an issue
presented for review, appellate review of the issue is waived. Id. Accordingly, the
defendant waived appellate review of the trial court’s denial of his motion to suppress.

         Notwithstanding waiver, the defendant’s argument lacks merit. The defendant
asserts Deputy Buchanan testified that the defendant appeared nervous, and nervousness
alone cannot establish the reasonable suspicion of criminal activity. The facts presented
at trial, however, indicated the defendant was arrested after Deputy Buchanan personally
observed suspicious behavior, including nervousness, the defendant’s refusal to answer
his questions, and the presence of a torn plastic bag floating in a cup held by the
defendant. See State v. Gail Lynn Padgett (a.k.a “Gail Lynn Nevels”), No. E2011-
01279-CCA-R3-CD (Tenn. Crim. App. May 9, 2012) (noting an arrest made following a
traffic stop was lawful where it was based on facts personally observed by the officer).
The search of the defendant’s car then occurred subsequent to this lawful arrest.
Coolidge v. New Hampshire, 403 U.S. 443, 454-55, 91 S. Ct. 2022 (1971) (holding that
                                           -5-
exceptions to the warrant requirement include searches and seizures conducted incident
to a lawful arrest). The defendant is not entitled to relief on this basis.

       B.     Chain of Custody

       The defendant next challenges the adequacy of the chain of custody surrounding
the second phase of forensic testing. According to the defendant, Deputy Hall broke the
chain of custody for the methamphetamine crystal when he left it in Officer Kelly’s office
overnight rather than handing it directly to him. The defendant further contends the State
insufficiently established the chain of custody for the pills and liquid where a transfer
form was not created, so the exact date of transfer is unknown. We note, as did the State,
that the defendant failed to raise these issues in his motion for a new trial, so they have
been waived. See Tenn. R. App. P. 3(e) (stating “in all cases tried by a jury, no issue
presented for review shall be predicated upon error in the admission . . . of evidence, . . .
unless the same was specifically stated in a motion for new trial; otherwise such issues
will be treated as waived.” Despite the waiver, this argument also lacks merit.

        Rule 901(a) requires evidence be authenticated or identified as a condition
precedent to its admissibility. Tenn. R. Evid. 901(a). “[A] witness must be able to
identify the evidence or establish an unbroken chain of custody,” but absolute certainty is
not required. State v. Kilpatrick, 52 S.W.3d 81, 87 (Tenn. Crim. App. 2000) (internal
citation omitted). The trial court needs only reasonable assurance of the identity and
integrity of the sample in order to admit it into evidence. Ritter v. State, 462 S.W.2d 247,
250 (Tenn. 1970). If the facts and circumstances that surround tangible evidence
reasonably establish the identity and integrity of the evidence, the trial court should admit
the item into evidence. State v. Cannon, 254 S.W.2d 287, 295 (Tenn. 2008).

       In the present matter, Deputy Hall simply repackaged the evidence that had
previously been submitted to the TBI and then kept in secure evidence lockers. He did
not open the evidence bags or unseal the samples. Even though the crystalline substance
Agent Garrett identified as methamphetamine sat in Officer Kelly’s locked office
overnight, the plastic box containing the narcotic remained sealed when Officer Kelly
discovered it the following day. When Agent Hall received the evidence for testing, the
seals remained intact. After testing, Agent Hall then resealed the evidence, and he was
able to identify the evidence at trial. The facts and circumstances surrounding the storage
and transmission of the evidence established the identity and integrity of it. The
defendant is not entitled to relief on this issue either.




                                            -6-
                                    Conclusion

     In accordance with the aforementioned reasoning and authorities, we affirm the
judgments of the trial court.



                                         ____________________________________
                                         J. ROSS DYER, JUDGE




                                       -7-